Citation Nr: 0923882	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-33 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
the thoracic and lumbar spines.

2.  Entitlement to service connection for a cervical spine 
disorder, to include fibrositis and osteoarthritis of the 
cervical spine.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel

INTRODUCTION

The Veteran had active service from December 1952 to October 
1954. 

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons set forth below, this appeal is once again 
being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.  

Further review of the claims folder indicates that, in March 
2008, the RO issued a statement of the case regarding the 
claim for service connection for a balance disorder of 
unknown etiology.  In an August 2008 statement, the Veteran 
asserted that, in May 2008, he had filed a substantive appeal 
to perfect this issue.  [In this regard, the Board notes that 
no such document is included in the Veteran's claims folder.]  
In subsequent statements, the Veteran reiterated these 
assertions.  

The issue as to the timeliness of the RO's June 2007 denial 
of service connection for a balance disorder of unknown 
etiology has not been adjudicated by the RO.  As such, this 
matter is referred to the agency of original jurisdiction for 
appropriate action.  


REMAND

The December 2007 Board remand instructed that VA orthopedic 
and otolaryngology examinations were to be scheduled to 
determine the likelihood that the osteoarthritis of the 
Veteran's thoracic and lumbar spines, his cervical spine 
disorder, and his sinusitis had their onsets in service or 
were in any other way causally related to service.  However, 
the Veteran was afforded only a single VA spine examination, 
at which time his sinuses were also examined.  The 
examination report was signed by a physician's assistant and 
cosigned by a physician of occupational medicine.  

Compliance by the Board or the RO is neither optional nor 
discretionary.  Where the remand orders of the Board or the 
Courts are not complied with, the Board errs as a matter of 
law when it fails to assure compliance.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  As a result, the claims file 
needs to be returned so the Veteran can be afforded a 
separate otolaryngology examination.  

The claims file contains multiple correspondences from 
private physicians attributing the Veteran's claimed 
conditions to service.  A January 1975 correspondence opines 
that the Veteran became sickly during active service and 
states that he had been intermittently treated for chronic 
sinusitis since October 1954, the date of his separation from 
service.  Similarly, an October 2003 correspondence opines 
that the Veteran has suffered from bronchopneumonia and 
recurrent upper respiratory tract infection since the 1950s 
while serving in the military.  

Further, another correspondence also received in October 
2003, as well as a document received in December 2003, opine 
that the Veteran's current back pain and neck pain are 
directly related to injuries sustained while serving as a 
radioman and communications chief in service.  Similarly, 
March 2007 correspondence opines that in-service injuries 
relating to neck pain, mid-back pain, and low back pain 
precipitated the development of osteoarthritis affecting the 
cervical, thoracic, and lumbar spine.  Also, in December 
2007, this same physician attested to the continuity of the 
Veteran's spinal pain and sinusitis since service.  

The Board acknowledges that a report of the December 2008 VA 
spine examination opined that "[b]ased on medical evidence 
the patient's lumbar and thoracic disk disease, cervical disk 
disease, [and] chronic sinusitis are not related to events 
that occurred in military service.  I cannot locate any 
records in the SMRs revealing any of these conditions."  

Importantly, however, service treatment records reveal 
medical care for chronic cough, a symptom of sinusitis.  This 
finding was not addressed in the December 2008 VA spine 
examination report.  

Further, although the December 2008 examination report 
indicated that the claims file was reviewed and noted the 
presence of the aforementioned correspondence from private 
physicians, the recent record did not address the allegations 
of continuity of symptomatology since service or the 
possibility that arthritis developed within the one-year 
presumptive period following service.

Once VA undertakes the effort to provide an examination when 
developing a service-connection claim, even if not 
statutorily obligated to do so, it must provide an adequate 
one or, at a minimum, notify the claimant why one will not or 
cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).  For these reasons, the Board finds that another 
remand of the issues remaining on appeal is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
probable nature, extent, and etiology of 
his lumbar, thoracic, and cervical spine 
disorders.  The examiner should review the 
service medical records and post-service 
clinical records, as well as records and 
history pertaining to occupational and 
employment history.  The claims file 
should be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should assign diagnoses 
appropriate for each cervical, thoracic, 
and lumbar spine disorder currently 
manifested. 

The examiner is asked to determine whether 
the record establishes that it is more 
likely than not (i.e., probability equal 
to or greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran has a cervical spine disorder, a 
thoracic spine disorder, or a lumbar spine 
disorder which had its onset during 
service, during the one-presumptive period 
following service, or is in any other way 
causally related to service.  

In doing so, the examiner should 
specifically address the claims of 
continuity of symptomatology made by the 
Veteran and his private physicians.  The 
examiner should also discuss the basis of 
his/her opinion (e.g., whether such 
conclusions are based upon the objective 
findings of record or the history as 
provided by the Veteran).  

2.  Also, the Veteran should be scheduled 
for a VA otorhinolaryngology examination 
to determine the nature, extent, and 
etiology of his sinusitis.  The examiner 
should review the service medical records 
and post-service clinical records, as well 
as records and history pertaining to 
occupational and employment history.  The 
claims file should be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should assign 
diagnoses appropriate for any sinus 
disorder currently manifested.  

The examiner is asked to determine whether 
the record establishes that it is more 
likely than not (i.e., probability equal 
to or greater than 50 percent), at least 
as likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran has a sinus disorder which had its 
onset during service or is in any other 
way causally related to service (including 
in-service treatment for a chronic cough).

In doing so, the examiner should 
specifically address the claims of 
continuity of symptomatology made by the 
Veteran and his private physicians, as 
well as the in-service treatment for a 
chronic cough documented in service 
treatment records.  The examiner should 
also discuss the basis of his/her opinion 
(e.g., whether such conclusions are based 
upon the objective findings of record or 
the history as provided by the Veteran).

3.  Thereafter, the record should be 
reviewed, and, if any additional 
development is indicated, such development 
should be conducted.  Then, the issues 
remaining on appeal should be 
readjudicated.  If any benefit sought 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on each claim for 
benefits, to include any applicable law 
and regulations not previously provided, 
as well as a summary of the evidence 
received since the issuance of the last 
SSOC.  An appropriate period of time 
should be allowed for response.

No action is required of the Veteran until he is notified by 
the agency of original jurisdiction; however, he is advised 
that failure to report for any scheduled examination may 
result in the denial of his claim.  38 C.F.R. § 3.655 (2008).  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  


